DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the streams” on line 6 of claim 1 lacks an antecedent basis.
Claim 2 recites several limitations lacking antecedent basis. 
Terms ”feed” on lines 6, 7, 8 of claim 2 lack antecedent basis.
On line 8, the term “the cleaner feed” lacks antecedent basis.
On line 9, the term “the retentate” appears to be ----the retentate stream----.
On line 10 “the retentate steam” appears to be ----the retentate stream----.
On line 13, it is unclear what “lighter feed” is.
On line 16, “the solvent stream” lacks an antecedent basis.
Applicants are suggested to review claims 2 and 3 carefully to amend claim to correct errors which are not mentioned in the rejection.
Regarding claim 5, the expression “most preferably” should not be recited in a patent claim.
Regarding claim 6, “i.e.” on line 2 should be removed from the claim.
Regarding claim 9, the term it is unclear to which stream “the stream” is referred.
Regarding claim 10, “the porous membrane element” lacks an antecedent basis.
Regarding claim 11, “the hydrocarbon feedstock stream” lacks an antecedent basis.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose a process of molecular separation of hydrocarbons in a hydrocarbon feedstock by membrane to produce a permeate stream of lighter molecular hydrocarbon having boiling point below 330oC and a retentate stream of heavier molecular hydrocarbon having boiling point above 550oC as recited in claim 1. The closest art of record – Stuckey (2,958,656) – discloses a process of molecular separation of a hydrocarbon feedstock by a membrane. However, Stuckey does not disclose a process having steps as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772